

Exhibit 10.1.9
PTC Inc.
2000 Equity Incentive Plan
Restricted Stock Unit Certificate 


Grant No. ______________


PTC Inc. (the “Company”), a Massachusetts corporation, hereby grants to the
person named below restricted stock units (“Restricted Stock Units” or “RSUs”)
representing the right to receive shares of Common Stock, $0.01 par value, of
the Company (the “Award”) under and subject to the Company's 2000 Equity
Incentive Plan (the “Plan”) on the terms and conditions set forth below and in
the Plan. By accepting this award, the Employee agrees to those terms and
conditions, including without limitation the non-solicitation, non-interference
and noncompetition obligations set forth in Sections 13, 14 and 15,
respectively, in the terms and conditions below:
 
 
Name of Holder:
________________________________________________________
Employee ID Number:
________________________________________________________
Number of Restricted Stock Units:
________________________________________________________
Date of Grant:
________________________________________________________
Vesting Schedule:
;
 
 
The shares issuable upon vesting of this Award will not be released until all
applicable withholding taxes have been collected from the Holder or otherwise
provided for.
PTC Inc.




By: _______________________________
James E. Heppelmann
President & Chief Executive Officer
 

 





--------------------------------------------------------------------------------






PTC Inc. 2000 EQUITY INCENTIVE PLAN
Restricted Stock Unit Terms and Conditions
1.
Plan Incorporated by Reference. This Award is issued pursuant to the terms of
the Plan and may be amended as provided in the Plan. Capitalized terms used and
not otherwise defined in this certificate have the meanings given to them in the
Plan. This certificate does not set forth all of the terms and conditions of the
Plan, which are incorporated herein by reference. The Committee administers the
Plan and its determinations regarding the operation of the Plan are final and
binding. Copies of the Plan may be obtained upon written request without charge
from the Legal Department of the Company.

2.
Restricted Stock Units. Each Restricted Stock Unit represents the right to
receive one share of Common Stock, subject to the fulfillment of the vesting
conditions.

3.
Vesting of Restricted Stock Units; Issuance of Common Stock. Subject to Sections
5, 6 and 9 below, upon each vesting of a Restricted Stock Unit in accordance
with the vesting schedule set forth on the face of this certificate (each, a
“Vest Date”), the Company shall issue to the Holder one share of Common Stock
for each Restricted Stock Unit that vests on such Vest Date (the “Shares”) as
soon as practicable after such Vest Date, but in no event later than March 15 of
the following calendar year.

4.
Award and Restricted Stock Units Not Transferable. This Award and the Restricted
Stock Units are not transferable by the Holder.

5.
Termination of Employment or Engagement. If the Holder’s status as an employee
or consultant of the Company and all Affiliates is terminated for any reason
(voluntary or involuntary and including disability, death or retirement), all
Restricted Stock Units that remain unvested shall thereupon immediately and
irrevocably terminate and unvested RSUs and the underlying Shares in respect of
such RSUs shall immediately and irrevocably be forfeited. Notwithstanding the
foregoing, if the Holder is on military, sick leave or other leave of absence
approved by the Company, his or her employment or engagement with the Company
(or its Affiliate) will be treated as continuing intact if the period of such
leave does not exceed ninety (90) days, or, if longer, so long as the Holder’s
right to reemployment or the survival of his or her service arrangement with the
Company (or its Affiliate) is guaranteed either by statute or by contract;
otherwise, the Holder’s employment or engagement will be deemed to have
terminated on the 91st day of such leave.

6.
Retirement. Notwithstanding Section 5, if the Holder’s status as an employee of
the Company and all Affiliates terminates by reason of a Covered Retirement, as
defined below, unvested Restricted Stock Units will remain outstanding and
continue to vest and be settled on each remaining Vest Date without regard to
the requirement that the Holder be employed by the Company and all Affiliates.
For purposes hereof, a “Covered Retirement” is the voluntary termination of a
Retirement Eligible Individual who has provided the Company not less than six
months’ prior notice of such employee’s intent to retire from the Company or an
Affiliate. A “Retirement Eligible Individual” means an employee of the Company
or an Affiliate who is 65 years of age or older and has at least 15 years of
credited employment service with the Company and/or all Affiliates.

7.
No Right to Shares or as a Stockholder. The Holder shall not have any right in,
to or with respect to any of the Shares (including voting rights or rights with
respect to dividends paid on the Common Stock) issuable under the Award until
the Award is settled by issuance of such Shares to the Holder.

8.
Payment of Taxes. (a) The Holder shall pay to the Company, or make provision
satisfactory to the Committee for payment of, any taxes required by law to be
withheld with respect to the Shares no later than the date of the event creating
the tax liability and in any event before any Shares are delivered to the
Holder. The Company and its Affiliates may, to the extent permitted by law,
deduct any such tax obligations from any payment of any kind due to the Holder.
The Company may, in its discretion, withhold from the Shares delivered to the
Holder for any Vest Date such number of Shares as the Company determines is
necessary to satisfy the minimum tax obligations required by law to be withheld
or paid in connection with the issuance of such Shares, valued at their Fair
Market Value on the date of issuance.

(b) With respect to a Retirement Eligible Individual, the Company may, in its
discretion, accelerate the vesting and settlement of a portion of the Restricted
Stock Units to the extent necessary to pay the Federal Insurance Contributions
Act (FICA) tax imposed under Sections 3101, 3121(a) and 3121(v)(2) of the Code
and to pay the income tax at source on wages imposed under Section 3401 of the
Code or the corresponding withholding provision of applicable state, local or
foreign tax laws as a result of the payment




--------------------------------------------------------------------------------




of the FICA tax, and to pay the additional income tax at source on wages
attributable to the pyramiding section 3401 wages and taxes; provided that the
total payment under this acceleration provision cannot exceed the aggregate of
the FICA tax amount, and the income tax withholding related to such FICA amount
(as permitted under Treasury Regulation Section 1.409A-3(j)(4)(vi); and provided
further that any RSUs vested and settled in accordance with this Section will
reduce, share-for-share, that portion of the Award that would vest on the
immediately following Vest Date.
9.
Specified Employee Delay under Section 409A of the Code. The Company shall delay
the issuance of any Shares upon any Vest Date to the extent necessary to comply
with Section 409A(a)(2)(B)(i) of the Code (relating to payments made to
“specified employees” as a result of their separation from service) to the date
that is six months and one day following the date of the Holder’s separation
from service (or shorter period ending on the date of the Holder’s death
following such separation).

10.
Change in Control. In order to preserve Holder’s rights under this Award in the
event of a change in control of the Company (as defined by the Committee), the
Committee in its discretion may at any time take one or more of the following
actions: (i) provide for the acceleration of any Vest Date, (ii) provide for
payment to the Holder of cash or other property with a Fair Market Value equal
to the amount that would have been received with respect to the Shares had the
Award fully vested upon the change in control, (iii) adjust the terms of this
Award in a manner determined by the Committee to reflect the change in control,
(iv) cause the Award to be assumed, or new rights substituted therefor, by
another entity, or (v) make such other provision as the Committee may consider
equitable to the Holder and in the best interests of the Company.

11.
Securities and Other Laws. It shall be a condition to the Holder’s right to
receive the Shares hereunder that the Company may, in its discretion, require
(a) that the Shares shall have been duly listed, upon official notice of
issuance, upon any national securities exchange or automated quotation system on
which the Company’s Common Stock may then be listed or quoted, (b) that either
(i) a registration statement under the Securities Act of 1933 with respect to
the Shares shall be in effect, or (ii) in the opinion of counsel for the
Company, the proposed issuance and delivery of the Shares to the Holder shall be
exempt from registration under that Act and the Holder shall have made such
undertakings and agreements with the Company as the Company may reasonably
require, and (c) that such other steps, if any, as counsel for the Company shall
consider necessary to comply with any law applicable to the issue of such Shares
by the Company shall have been taken by the Company or the Holder, or both.

12.
No Right To Employment. No person shall have any claim or right to be granted an
Award. Each employee of the Company or any of its Affiliates is an
employee-at-will (that is to say that either the Holder or the Company or any
Affiliate may terminate the employment relationship at any time for any reason
or no reason at all) unless, and only to the extent, provided in a written
employment agreement for a specified term executed by the chief executive
officer of the Company or his duly authorized designee or the authorized
signatory of any Affiliate. Neither the adoption, maintenance, nor operation of
the Plan nor any Award thereunder shall confer upon any employee of the Company
or of any Affiliate any right with respect to the continuance of his or her
employment by the Company or any such Affiliate nor shall they interfere with
the right of the Company (or Affiliate) to terminate any employee at any time or
otherwise change the terms of employment, including, without limitation, the
right to promote, demote or otherwise re-assign any employee from one position
to another within the Company or any Affiliate.

13.
Solicitation or Hiring of PTC Employees. The Holder agrees that during Holder’s
employment and for a period of one (1) year after termination of Holder’s
employment (whether voluntary or involuntary), the Holder will not recruit or
hire, or attempt to recruit or hire, or assist any third party in any attempt to
recruit or hire, any employee of PTC or any PTC subsidiary or ex-employee of PTC
or a PTC subsidiary whose employment was terminated less than six (6) months
prior to the date of such recruitment or hiring.

14.
Business Interference. The Holder agrees that during Holder’s employment with
PTC and for a period of one (1) year after termination (whether voluntary or
involuntary), the Holder will not:

a)
make known to any person, firm or corporation the names and/or contact
information of any customers or accounts, or prospective customers of PTC or a
PTC subsidiary (each a “PTC Account”); or

b)
solicit, divert or take away, or attempt to divert or take away, the business or
patronage of any PTC Accounts, or accept any unsolicited business or patronage
for products or services similar to those offered by PTC from any PTC Accounts,
in each case insofar as they were identified, contacted, solicited or served by
the Holder, either directly or indirectly, while the Holder was a PTC employee;
or

c)
otherwise interfere with, disrupt or attempt to disrupt relations between PTC
and any of its employees, contractors, vendors or PTC Accounts.





--------------------------------------------------------------------------------




15.
Noncompetition. The Holder agrees that during Holder’s employment and for a
period of one (1) year after termination (whether voluntary or involuntary), the
Holder will not provide services, in any capacity, whether as an employee,
independent contractor or otherwise, for any (a) competitor of PTC (including,
but not limited to, Dassault Systems, Siemens PLM, Autodesk, Oracle PLM, SAP
PLM) or any distributor or reseller of any PTC competitor, or (b) any company
that is planning to offer products or services that will compete with PTC
products or services. The Holder acknowledges that the appropriate geographic
boundary for the foregoing non-competition restriction includes any market
within North America in which PTC provides products or services.

16.
Miscellaneous. The Holder agrees that the obligations imposed on the Holder in
this Agreement will apply during Holder’s employment with PTC and will survive
the termination of Holder’s employment. The Holder further agrees that any
change in Holder’s position, title or responsibilities while employed by PTC
will not invalidate or otherwise affect the validity or enforceability of this
Agreement. The Holder agrees that the restrictions imposed in Section 15 are
necessary to protect PTC’s trade secrets, Proprietary Information, know-how,
business and goodwill. The Holder agrees that the non-competition agreement in
Section 15 is reasonable in duration, geographical area and scope. The Holder
acknowledges that the provisions of Section 15 are a material term of Holder’s
employment relationship and that PTC would not have employed the Holder or
issued this RSU award absent this agreement. The obligations in Sections 13, 14
and 15 of these Terms and Conditions will apply whether Holder’s actions are
taken individually or as a principal, agent, officer, director, employee,
consultant, partner, member or shareholder (other than as the passive holder of
less than 5% of the shares of a publicly traded company) of any firm,
corporation or other entity or group or otherwise, alone or in association with
any other individual, firm, corporation or other entity or group.







